Citation Nr: 0321488	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  02-18 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for headaches.


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to March 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

This case was the subject of a March 2003 hearing before the 
undersigned Veterans Law Judge.


REMAND

The veteran seeks service connection for headaches.  Service 
medical records include complaints of headaches during 
treatment for malaria in January and February 1970, with 
headaches treated daily by aspirin as of January 23, 1970, 
and further complaints of headaches into February 1970.  The 
veteran's March 1970 report of medical history upon discharge 
from service includes a history, by checked box, of frequent 
or severe headaches.  A VA record of hospitalization in 
August 1972 includes complaints of headaches in conjunction 
with treatment for what was diagnosed as herpes stomatitis, 
after a recurrence of malaria was ruled out.  A private 
record of treatment in April 2001 includes a history of 
headaches since 1968.  The veteran's wife wrote in a letter 
received in December 2002 that she had known the veteran 
since 1970, and had been married to him since 1971.  She 
described the veteran's history of headaches during the time 
she had known him.  In light of the foregoing, the Board 
finds that an examination and opinion as to whether it is at 
least as likely as not that the veteran's current headaches 
began during service, or are related to any incident of 
service, is warranted.  See 38 U.S.C.A. § 5103A(d) (2002).

The veteran also seeks an initial rating in excess of 30 
percent for service connection for PTSD.  Associated with the 
claims file are VA records of treatment for PTSD in June and 
July 2002, stapled to an envelope addressed to the RO but not 
stamped or post-marked.  These records of treatment are not 
acknowledged in any statement of the case or supplemental 
statement of the case, and from the ordering of documents in 
the claims file, it appears that they were associated with 
the claims file very recently.  Additionally, in March 2003, 
the veteran advised the undersigned Veterans Law Judge that 
he had been awarded VA Chapter 31 Vocational Rehabilitation 
benefits; since the hearing, the Board has received evidence 
confirming this fact.  The Board finds that the records of 
treatment for PTSD and the records of vocational 
rehabilitation are relevant to ascertaining the level of 
severity of the veteran's PTSD, and notes that the newly 
received evidence was submitted without a waiver of 
consideration by the RO in the first instance.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated 38 C.F.R. § 
19.9(a)(2) and (a)(2)(ii).  See Disabled American Veterans, 
et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  The Federal Circuit held that 38 C.F.R. § 
19.9(a)(2) was invalid because in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver, which was contrary 
to 38 U.S.C. § 7104(a).

In light of the Federal Circuit's holding, the Board 
concludes that it must remand the veteran's claim for the RO 
to consider the additional evidence in the first instance.

The RO should also ensure compliance with the duty to notify 
and assist provisions of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA), 
to include notifying the veteran of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).



Accordingly, this case is REMANDED for the following action: 

1.  The RO should ensure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2002).  The RO should 
review the record and send an appropriate 
letter to the veteran to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA, to 
include 38 U.S.C. § 5103(b).  The RO's 
attention is directed to Quartuccio v. 
Principi, supra, pertaining to the 
amended version of 38 U.S.C.A. § 5103(a), 
which requires that the Secretary 
identify for the veteran which evidence 
the VA will obtain and which evidence the 
veteran is expected to present. 

2.  The RO should request the veteran to 
identify all VA, private and military 
records of medical treatment, and all 
records of vocational rehabilitation, 
that are pertinent to his claims of 
entitlement to an initial rating in 
excess of 30 percent for post-traumatic 
stress disorder (to include whether the 
issue warrants extraschedular 
consideration pursuant to 38 C.F.R. 
§ 3.321(b), especially in light of the 
veteran's receiving VA Vocational 
Rehabilitation benefits), and entitlement 
to service connection for headaches, and 
have not been previously obtained and 
associated with the claims file.  
Securing any necessary authorizations, 
the RO should request copies of all 
indicated records that have not been 
previously obtained and associate them 
with the claims folder. 

3.  After completion of the above, the 
veteran should be scheduled for a VA 
examination for the purpose of 
determining whether it is at least as 
likely as not that the veteran's 
headaches began during service or are 
related to any incident of service.  

In so doing, the examiner should review 
the relevant evidence of record, to 
include but not limited to the following:  
Service medical records include 
complaints of headaches during treatment 
for malaria in January and February 1970, 
with headaches treated daily by aspirin 
as of January 23, 1970, and further 
complaints of headaches into February 
1970.  The veteran's March 1970 report of 
medical history upon discharge from 
service includes a history, by checked 
box, of frequent or severe headaches.  A 
VA record of hospitalization in August 
1972 includes complaints of headaches in 
conjunction with treatment for what was 
diagnosed as herpes stomatitis, after a 
recurrence of malaria was ruled out.  A 
private record of treatment in April 2001 
includes a history of headaches since 
1968.  The veteran's wife wrote in a 
letter received in December 2002 that she 
had known the veteran since 1970, and had 
been married to him since 1971.  She 
described the veteran's history of 
headaches during the time she had known 
him.

4.  The RO should readjudicate the issues 
of entitlement to an initial rating in 
excess of 30 percent for post-traumatic 
stress disorder (to include whether the 
issue warrants extraschedular 
consideration pursuant to 38 C.F.R. 
§ 3.321(b), especially in light of the 
veteran's receiving VA Vocational 
Rehabilitation benefits), and entitlement 
to service connection for headaches, with 
consideration of all of the evidence 
added to the record since the February 
2003 Supplemental Statement of the Case 
(SSOC) (sent under the title "Statement 
of the Case") issued in February 2003.
 
5.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which must contain notice of all 
relevant action taken on the claims, to 
include a summary of all of the evidence 
added to the record since the February 
2003 SSOC.  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  






In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




